Citation Nr: 0838675	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The RO, in pertinent part, denied 
entitlement to service connection for an upper back and neck 
injury, as well as migraine headaches.  The veteran properly 
appealed both issues.

The veteran presented testimony before the Board in November 
2006.  The transcript has been associated with the claims 
folder.

In March 2007, the Board remanded the claims for a cervical 
spine disorder (previously classified as upper back and neck 
injury) and migraine headaches.  During the pendency of the 
appeal, service connection for migraine headaches was 
awarded.  See Rating Decision of August 2008.  As such, the 
matter is no longer in appellate status.  The claim for a 
cervical spine disorder has been returned to the Board and is 
ready for appellate disposition.

The Board previously referred back the issue of whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a low back disability; 
however, no action has been taken by the RO to date.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is again referring it to the 
RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A chronic cervical spine disorder, variously diagnosed as 
spondylosis with rue paresthesias, neural foraminal stenosis, 
and degenerative spondylotic disc disease, was not incurred 
during the veteran's active military service nor did it 
manifest in the year following separation from said service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cervical spine disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in October 2004 and April 2007.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In March 
2006, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical treatment records, a report of VA examination 
addressing the presence and etiology of the claimed 
disability, and the transcript from the November 2006 Board 
hearing.  The veteran has not identified any other evidence 
which has not been obtained.

The Board notes the veteran was recently awarded Social 
Security disability benefits.  These records have not been 
associated with the claims folder; however, the Board finds 
they are not pertinent to the matter on appeal as the veteran 
has indicated that the award was primarily based on his 
migraine headaches and only in part on neck pain preventing 
physical labor among a myriad of other disabilities.  There 
has been no indication from the veteran that any provider has 
opined that his current neck disorder is related to service 
and in fact, there is a negative opinion of record.  The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In April 2007, the veteran was asked to complete VA Forms 21-
4142, Authorization and Consent for Release of Information to 
VA, for Drs. WJ, RJ, and M, as well as the Mayo Regional 
Hospital.  A follow-up request was made to the veteran in 
December 2007.  While the veteran submitted signed VA Forms 
21-4142, they were devoid of the names and addresses of the 
provider and the dates of treatment.  As the veteran failed 
to provide enough information to identify and locate the 
existing records, the veteran has not cooperated fully with 
VA's reasonable efforts to obtain relevant records from a 
non-Federal agency or department custodians.  38 C.F.R. 
§ 3.159(c)(1)(i).  Therefore, further Remand is not 
necessary.
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for a cervical spine disorder.  
Specifically, he asserts that he sustained a neck injury in 
service during a football game, which has led to his various 
diagnoses of spondylosis with rue paresthesias, degenerative 
spondylotic disc disease, and neural foraminal stenosis.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As will be discussed below, a chronic cervical spine disorder 
was not diagnosed during service.  While a cervical spine 
disorder was eventually diagnosed years after service, the 
weight of the competent medical evidence is against a finding 
that the condition is related to service. 

Service medical records do contain evidence of complaints of 
"snapping" his head and neck against the ground during a 
football game in November 1975.  The veteran made no specific 
complaints with regard to this neck nor did he receive any 
treatment for his neck in service.  

The mere fact that the veteran complained of "snapping" his 
neck against the ground in 1975 is not enough to establish 
that a chronic cervical spine disorder manifested during his 
active duty service.  38 C.F.R. § 3.303(b).  The April 1976 
separation examination was devoid of complaints or a 
diagnosis of a cervical spine disorder.   

Post-service, the objective evidence of record reveals that 
the veteran was not diagnosed with multilevel foraminal 
narrowing and degenerative changes of the cervical spine 
until 2004.  This diagnosis is clearly outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§  3.307, 
3.309.  Subsequently, he has been treated for spondylosis 
with rue paresthesias, degenerative spondylotic disc disease, 
and neural foraminal stenosis

This lengthy period without treatment (between separation 
from service in 1976 and the first objective evidence of 
degenerative changes of the cervical spine in 2004) is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  Even assuming that the onset of neck pain 
was 1995 as Dr. WRJ indicated in a September 2004 treatment 
note, this is still more than 19 years after his discharge 
from active service.  

Moreover, no medical professional has provided any opinion 
linking the diagnosed cervical spine disorder to any aspect 
of the veteran's period of service.  To the contrary, upon VA 
neurological examination in July 2008, the examiner opined 
after review of the claims folder and physical evaluation of 
the veteran, that it was less likely than not that the 
veteran's cervical spine diagnosis of spondylosis with 
degenerative disease was related to military service.  

The examiner noted that the veteran sustained injury to the 
neck and head while playing football in 1975, without any 
specific complaints of neck pain in the service medical 
records.  The examiner further noted that the veteran did not 
go on sick call for follow-up of the claimed neck injury.  
The examiner indicated that there was no record of treatment 
for neck injury or a neck pain condition until 20 years after 
service.  The examiner concluded that the most likely cause 
of the neck condition was heredity, work activities, and the 
aging process.  Finally, the examiner opined that there was 
no indication in the service medical records that the neck 
injury aggravated the current diagnosis of spondylosis with 
degenerative disease.

Though the veteran contends that a cervical spine disorder is 
related to his military service, there is no medical evidence 
on file supporting the veteran's assertion and his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


	(CONTINUED ON NEXT PAGE)




In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the veteran's claim 
and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


